Citation Nr: 1520732	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-21 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for disability manifested by blood in stool (claimed as hemorrhoids) has been received.  

2.  Whether new and material evidence to reopen a claim for service connection for  left ankle disability has been received.  

3.  Entitlement to service connection for left ankle disability.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO reopened the f the Veteran's previously denied claims for service connection for left ankle disability and disability manifested by blood in stool, but denied each claim on the merits..  In October 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013.  

In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Board notes that during the September 2014 hearing, the Veteran indicated his desire to withdraw from appeal his request to reopen a claim for service connection for disability manifested by blood in stool.  Thus, this claim is formally dismissed, below.  

As regards characterization of the appeal, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the previously-denied claims has been received, the Board has characterized these matters, accordingly.  Moreover, given the Board's favorable disposition of the request to reopen the claim for service connection for left ankle disability-the Board has characterized that portion of the appeal as now encompassing both matters set forth on the title page. 

Notably, , since the June 2013 SOC, the Veteran has submitted new evidence with respect to the  claim involving left ankle disability.  In November 2013, the Veteran submitted a waiver of initial agency of original jurisdiction (AOJ) consideration of the additional evidence submitted.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  
The Board's disposition of the request to reopen the  claim for service connection for disability manifested by blood in stool, and the decision to reopen the claim for service connection for left ankle disability, are set forth below.  The claim for service connection for a left ankle disability, on the merits, is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  
.  In September 2014, prior to the promulgation of a decision, the Board received notification from the Veteran that he wished to withdraw from appeal his request to reopen the claim for  service connection for disability manifested by blood in stool.  

2.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.  

3.  In a February 2010 decision, the RO denied the Veteran's claim for service connection for a left ankle disability.  Although notified of the denial in a February 2010 letter, the Veteran did not initiate an appeal of that denial, and no pertinent exception to finality applies.  

4.  New evidence associated with the claims file since the February 2010 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the a request to reopen the previously denied claim for service connection for disability manifested by blood in stool (claimed as hemorrhoids) are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The RO's February 2010 denial of service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).  

3.  As additional evidence received since the RO's February 2010 denial is new and material, the criteria for reopening the claim for service connection for a left ankle disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  

During the September 2014 Board hearing, the Veteran indicated that that he wished to withdraw from appeal his request to reopen the claim for service connection for disability manifested by blood in stool (claimed as hemorrhoids).  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.  


II.  Reopening

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a left ankle disability, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  

Under the legal authority in effect at the time of prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 2002 and 2014); 38 C.F.R. § 3.303 (2009-2014).  

Certain chronic diseases, such as arthritis,  shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

By way of background, the Veteran filed a claim for service connection for left ankle disability in January 2009.  In November 2009, the RO denied the claim on the basis that the Veteran had no current diagnosis related to his left ankle.  Subsequently, in January 2010, the RO scheduled the Veteran for a VA examination with respect to his left ankle before again denying his claim in February 2010.  In December 2010, the Veteran appealed the November 2009 denial.  In a January 2011 letter, the RO informed the Veteran and his attorney that his NOD was untimely.  No response was received from the Veteran with respect thereto.  

The evidence then of record consisted of the Veteran's service treatment records (documenting injury to the Veteran's left ankle while in service), VA treatment records (documenting left ankle pain but no diagnosis), a January 2010 VA examination report (finding no current diagnosis related to the Veteran's left ankle), and the Veteran's statement with respect to symptoms associated with his left ankle.  

Although notified that his  December 2010 NOD was untimely, the Veteran did not appeal that decision, nor did he appeal the February 2010 rating decision in which the RO again denied his claim.  See 38 C.F.R. § 20.201 (2015).  Furthermore, the only correspondence thereafter received from the Veteran was the new January 2011 claim, the denial of which culminated in the current  appeal.  

The Board finds that the February 2010 decision became final, as no pertinent exception to finality applies.  No evidence relevant to the Veteran's left ankle claim or from the time of his military service was received with the one-year period after notice of the February 2010 denial.  See 38 C.F.R. § 3.156(b) and (c).  

Therefore, the RO's February 2010 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

As noted, in January 2011, the Veteran submitted a request to reopen his claim for service connection for his left ankle disability.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's February 2010 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-013 (1992).  

Pertinent evidence added to the claims file since the February 2010 rating decision includes private treatment records as well as statements and testimony from the Veteran and his attorney.  

This evidence reflects a current diagnosis related to the Veteran's left ankle.  In this regard, private treatment records dated in November 2011 notes a chronic problem with the Veteran's left ankle.  In a September 2013 letter, the Veteran' private physician noted recurrent arthritic complaints and pain in the Veteran's left ankle, and assessed  osteoarthritis in the left ankle.  The physician also noted that the Veteran's clinical history dated back to service.  

The Board finds that the above-described evidence, when considered in light of the evidence previously of record, provides a basis for reopening the previously-denied claim.  This evidence is "new" in that it was not before the RO at the time of the February 2010 denial and is not duplicative or cumulative of the evidence previously of record.  Moreover, the evidence is "material" in that it relates to unestablished facts necessary to substantiate the claim for service connection- namely, whether the Veteran has a current left ankle disability.  and whether there exists a medical relationship between such  current disability and his military service.  Thus, when considered in light of the evidence previously of record, the private treatment records added to the record provide a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left ankle disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

The appeal with respect to the Veteran's request to reopen a claim for service connection for disability manifested by blood in stool (claimed as hemorrhoids) is dismissed.  

As new and material evidence to reopen the claim for service connection for a left ankle disability has been received, to this limited extent, the appeal is granted.  



REMAND

The Board finds that further AOJ action on the claim for service connection for a left ankle disability, on the merits, is warranted.  

As indicated, the Veteran underwent a VA examination in January 2010.  The VA examiner noted that that the Veteran had a remote left ankle sprain with no residuals.  The examiner concluded that there was no evidence of a chronic ankle problem.  

Since that examination, as discussed above, the Veteran's private treating physician assessed osteoarthritis in 2013.  Moreover, although the private physician noted that the Veteran's clinical history dated back to service, it is unclear whether the physician was actually attempting to provide an opinion establishing a medical nexus current left ankle disability and service, or merely reiterating the history reported by the Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence" and a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  To the extent that the examiner may have been attempting to provide a medical nexus opinion, no rationale for any such opinion was provided.    Thus, while this opinion provides a sufficient basis to reopen the claim (as discussed above), it does not provide a sufficient basis to grant the claim for service connection, on the merits.  .  

Under these circumstances, the Board finds that a further VA examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claim for service connection for left ankle disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a)  copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of  examination-sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent records, to include private treatment records from the orthopedic specialist noted in the September 2013 private physician's letter.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records, including records from the orthopedic specialist.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his left ankle by an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND and any new evidence added to the claims file, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should identify all  Veteran's current diagnoses related to his left ankle, to include osteoarthritis (as assessed by a private physician in 2013).tis.  

Then, for each such diagnosed disability, examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service; if  arthritis, was manifested to a compensable degree within the first post-service year; or is otherwise medically related to the  Veteran's military service, to include the September 1986 assessment of left ankle sprain and/or the February 1987 assessment of tendonitis noted therein.  

In rendering the requested opinion, the examiner must consider and discus all pertinent medical and other objective evidence of record, as well as all lay assertions-to include the Veteran's competent assertions as to onset and continuity of symptoms. 

All examination findings/testing results , along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

4.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a)  copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that received since the last adjudication) and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


